Munson, J.,
No. 165 Acts of 1894, abolished the town of Barre, and formed from its territory the city of Barre and the new to-wln of Barre, dividing them by a line which passed through North’s house in the manner hereafter statedT This act took effect on the first Tuesday of March, 1895. North was living in this house on that day, and had lived there since 1890, supporting* himself and his family. So North had acquired a legal residence in the old town of Barre, and when that town Was divided he became a legal resident of the new town of Barre, or of the city of Barre, according as the location of his dwelling was determined by the dividing line. Westfield v. Coventry, 71 Vt. 175, 44 Atl. 66; Wilmington v. Somerset, 35 Vt. 232; Mason v. Alexandria, 3 N. H. 303.
The line passed diagonally through the house, leaving about six-sevenths of it in Barre town. The rear entrance was in Barre town, and tire front entrance in Barre City. On the ground floor there was a kitchen, which was the general living room, a bedroom, a pantry, and a woodshed. The woodshed and pantry were wholly in Barre town, and all of the bedroom1 except a small triangular section. The line ran diagonally through the kitchen, leaving a corner of the stove-*545in Barre city. This is all we have regarding the construction and occupancy of the building.
This location of the house could not give the occupant a residence in both towns, and is not to be so treated as to leave him without a residence in either. As a place of residence, the building cannot be divided between the two towns, and must be held to be in one or the other. A man’s dwelling-house is the building in which he lives, and in a case like this the legal status of the building as a dwelling place must be determined by the location of that part of the structure most closely connected with the primary purposes of a dwelling. Upon this view, the facts reported place North’s house in the new town of Barre. So the act of 1894 gave North a legal residence in that town.
By No. 144, Acts of 1896, which took effect November 24 of that year, and was in form an amendment of the act of 1894, the dividing line was so changed as to include in the city of Barre all of the North place that was allotted to the town of Barre by the original division. But North had moved to East Montpelier the spring before, and was living there at this time. So the act. of 1896 did not operate as a transfer of North’s legal residence from the town to the city of Barre. An annexation of territory will not effect a change' of residence unless the person is then dwelling upon the land, actually or in legal contemplation. Westfield v. Coventry, 71 Vt. 175, 44 Atl. 66.
This matter is not controlled by the section of the act of 1894 which provides for an enforcement against the city of Barre of all claims and causes of action then existing against the town of Barre and their subsequent apportionment and adjustment between the city and the new town. There was *546no claim or cause of action until the aid was required and furnished. Until then, there was only a general governmental obligation upon which a cause of action might subsequently arise. A liability of this nature is not within the provision.

Judgment affirmed.